Exhibit 10.7

Performance Sports Group Ltd.
Restricted Stock Unit Award Agreement
This Restricted Stock Unit Award Agreement (this “Agreement”), dated as of
[DATE] (the “Date of Grant”), is made by and between Performance Sports Group
Ltd., a corporation organized under the laws of British Columbia, Canada (the
“Company”), and [NAME] (the “Grantee”).
WHEREAS, the Company has adopted the Performance Sports Group Ltd. Omnibus
Equity Incentive Plan (as may be amended from time to time, the “Plan”);
WHEREAS, the Committee has determined that it is in the best interests of the
Company to grant to the Grantee the Restricted Stock Units provided for herein,
subject to the terms set forth herein.
NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants of the parties contained in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, for themselves and for their successors and
assigns, hereby agree as follows:
1.
Grant of Restricted Stock Units.



(a)Grant. The Company hereby grants to the Grantee a total of [NUMBER]
Restricted Stock Units, on the terms and conditions set forth in this Agreement
and as otherwise provided in the Plan. Restricted Stock Units shall be credited
to a separate book-entry account maintained on the books of the Company for the
Grantee.


(b)Incorporation by Reference, Etc. The provisions of the Plan are incorporated
herein by reference. Except as otherwise expressly set forth herein, this
Agreement shall be construed in accordance with the provisions of the Plan and
any interpretations, amendments, rules, and regulations promulgated by the
Committee from time to time pursuant to the Plan. Any capitalized terms not
otherwise defined in this Agreement shall have the definitions set forth in the
Plan. The Committee shall have final authority to interpret and construe the
Plan and this Agreement and to make any and all determinations under them, and
its decision shall be binding and conclusive upon the Grantee and his or her
legal representatives in respect of any questions arising under the Plan or this
Agreement. The Grantee acknowledges that the Grantee has received a copy of the
Plan and has had an opportunity to review the Plan and agrees to be bound by all
the terms and provisions of the Plan.


2.Vesting; Forfeiture. The Restricted Stock Units shall become vested in 25%
cumulative installments on each of the first four anniversaries of the Date of
Grant (each, a “Vesting Date”), provided that the Grantee remains continuously
engaged in active service by the Company or one of its Affiliates from the Date
of Grant through such Vesting Date. In the event that the Grantee’s continuous
service is terminated by the Company or by the Grantee for any reason, the
Grantee shall forfeit the unvested portion of the Restricted Stock Units as of
the Grantee’s Termination Date (as defined below). For the purposes of this
Agreement, the Grantee’s employment shall be






--------------------------------------------------------------------------------

 

considered to have terminated effective on the last day of the Grantee’s actual
and active employment with the Company or Affiliate, whether such day is
selected by agreement with the individual, or unilaterally by the Grantee or the
Company or Affiliate, and whether with or without advance notice to the Grantee.
For the avoidance of doubt, no period of notice or pay in lieu of notice that is
given or that ought to have been given under applicable law in respect of such
termination of employment that follows or is in respect of a period after the
Grantee’s actual last day of actual and active employment shall be considered as
extending the Grantee’s period of employment for the purposes of determining his
or her entitlement under the Plan (collectively referred to herein as the
“Termination Date”).


3.Settlement. Within 30 days following each Vesting Date, the Company shall
settle the vested portion of the Restricted Stock Units and shall therefore,
subject to any required tax withholding and the execution of any required
documentation, issue and deliver to the Grantee one Common Share for each
Restricted Stock Unit (and, upon such settlement, the Restricted Stock Units
shall cease to be credited to the Grantee’s account).


4.Tax Withholding. The Company shall be entitled to require, as a condition to
the issuance or delivery of any Common Shares, that the Grantee remit an amount
in cash or, in the discretion of the Company, Common Shares or other property
having a Fair Market Value sufficient to satisfy all federal, state, provincial,
and local or other applicable withholding and employment taxes relating thereto.
In addition, the Company shall have the right and is hereby authorized to
withhold from the Common Shares otherwise deliverable upon settlement of the
Restricted Stock Units, or from any compensation or other amount owing to the
Grantee, the amount (in cash or, in the discretion of the Company, Common Shares
or other property) of any applicable withholding and employment taxes in respect
of the vesting or settlement of the Restricted Stock Units and to take such
other action as may be necessary in the discretion of the Company to satisfy all
obligations for the payment of such taxes.


5.Rights as a Shareholder. The Grantee shall not be deemed for any purpose, nor
shall the Grantee have any of the rights or privileges of, a shareholder of the
Company in respect of any Common Shares subject to the Restricted Stock Units
granted hereunder unless and until (i) such Restricted Stock Units shall have
been settled in Common Shares pursuant to the terms hereof, and (ii) the Company
shall have issued and delivered such Common Shares to the Grantee. The Company
shall cause the actions described in clause (ii) of the preceding sentence to
occur promptly following settlement as contemplated by this Agreement, subject
to compliance with applicable laws


6.Dividend Equivalents. In the event that a dividend becomes payable on the
Common Shares prior to the settlement date of the Restricted Stock Units granted
hereunder, then on the payment date for such dividend, the Grantee’s book-entry
account in respect of such Restricted Stock Units shall be credited with
additional Restricted Stock Units (including fractional Restricted Stock Units)
of the same kind as credited in the Grantee’s book-entry account, the number of
which shall be determined by dividing (i) the amount determined by multiplying
(a) the number of Restricted Stock Units in the Grantee’s book-entry account
(whether vested or unvested) on the record date for the payment of such dividend
by (b) the dividend paid per

2



--------------------------------------------------------------------------------

 

Common Share, by (ii) the Fair Market Value of a Common Share on the dividend
payment date for such dividend, in each case, with fractions computed to two
decimal places. Such additional Restricted Stock Units (including fractional
Restricted Stock Units), if credited, shall vest on the same basis as the
underlying Restricted Stock Units.


7.Compliance with Legal Requirements. The granting and settlement of the
Restricted Stock Units, and any other obligations of the Company under this
Agreement, shall be subject to all applicable federal, state, provincial, and
local laws, rules, and regulations and to such approvals by any regulatory or
governmental agency (including stock exchanges) as may be required. The
Committee shall have the right to impose such restrictions on the Restricted
Stock Units as it deems reasonably necessary or advisable under applicable
securities laws and the rules and regulations of any national securities
exchange on which the Company has applied to list or quote its Common Shares
from time to time.


8.Clawback. The Restricted Stock Units and the Common Shares acquired upon
settlement of the Restricted Stock Units shall be subject to clawback,
forfeiture, or similar consequences described in clause (ii) of Section 15(v) of
the Plan for the reasons described in clauses (i) and (iii) of Section 15(v) of
the Plan and shall be subject (including on a retroactive basis) to clawback,
forfeiture, or similar requirements (which requirements shall be deemed
incorporated by reference into this Agreement) to the extent required by
applicable law (including without limitation Section 304 of the Sarbanes-Oxley
Act and Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection
Act), or the rules and regulations of any national securities exchange on which
the Company has applied to list or quote its Common Shares from time to time, or
under a written policy adopted by the Company.


9.
Miscellaneous.



(a)    Transferability. The Restricted Stock Units may not be assigned,
alienated, pledged, attached, sold, or otherwise transferred or encumbered (a
“Transfer”) by the Grantee other than as permitted by Section 15(b) of the Plan.
Any attempted Transfer of the Restricted Stock Units contrary to the provisions
hereof, and the levy of any execution, attachment, or similar process upon the
Restricted Stock Units, shall be null and void and without effect.


(b)    Amendment. At any time, and from time to time, the Committee may amend
the terms of this Agreement in accordance with Section 14 of the Plan.


(c)    Waiver. Any right of the Company contained in this Agreement may be
waived in writing by the Committee. No waiver of any right hereunder by any
party shall operate as a waiver of any other right, or as a waiver of the same
right with respect to any subsequent occasion for its exercise, or as a waiver
of any right to damages. No waiver by any party of any breach of this Agreement
shall be held to constitute a waiver of any other breach or a waiver of the
continuation of the same breach.


(d)    Unfunded Benefit. All amounts credited in respect of the Restricted Stock
Units to the book-entry account under this Agreement shall continue for all
purposes to be part of the

3



--------------------------------------------------------------------------------

 

general assets of the Company. The Grantee’s interest in such account shall make
the Grantee only a general unsecured creditor of the Company.


(e)    Notices. Every notice and other communication relating to this Agreement
shall be in writing, and shall be mailed to or delivered to the party for whom
it is intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided; provided,
that, unless and until some other address be so designated, all notices or
communications by the Grantee to the Company shall be mailed or delivered to the
Company at its principal executive office, and all notices or communications by
the Company to the Grantee may be given to the Grantee personally or may be
mailed to the Grantee’s address as recorded in the records of the Company or any
Subsidiary.


(f)    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.


(g)    No Rights to Continued Service. Nothing contained in this Agreement shall
be construed as giving the Grantee any right to be retained, in any position, as
an employee, consultant, or director of the Company or its Affiliates or shall
interfere with or restrict in any way the right of the Company or its
Affiliates, which are hereby expressly reserved, to remove, terminate, or
discharge the Grantee at any time for any reason whatsoever.


(h)    Fractional Common Shares. No fractional Common Shares shall be issued
upon the settlement of any Restricted Stock Unit granted under the Plan, and
accordingly, if the Grantee would become entitled to a fractional Common Share
upon the settlement of a Restricted Stock Unit, or from an adjustment permitted
by the terms of the Plan, the Grantee shall only have the right to receive the
next lowest whole number of Common Shares, and no payment or other adjustment
will be made with respect to the fractional interest so disregarded.


(i)    Beneficiary. The Grantee may file with the Committee a written
designation of a beneficiary on such form as may be prescribed by the Committee
and may, from time to time, amend or revoke such designation. If no designated
beneficiary survives the Grantee, the Grantee’s estate shall be deemed to be the
Grantee’s beneficiary.


(j)    Successors. The terms of this Agreement shall be binding upon and inure
to the benefit of the Company and its successors and assigns, and of the Grantee
and the beneficiaries, executors, administrators, heirs, and successors and
permitted transferees of the Grantee.


(k)    Entire Agreement. This Agreement and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and supersede all prior communications, representations,
and negotiations in respect thereto.


(l)    Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of New York without regard to principles
of conflicts of law thereof, or

4



--------------------------------------------------------------------------------

 

principles of conflicts of laws of any other jurisdiction which could cause the
application of the laws of any jurisdiction other than the State of New York.


(m)    Venue; Waiver of Jury Trial.


(i)The Grantee and the Company (on behalf of itself and its Affiliates) each
consent to jurisdiction in the United States District Court for the Southern
District of New York, or if that court is unable to exercise jurisdiction for
any reason, the Supreme Court of the State of New York, New York County, in the
event of any dispute arising hereunder, and each waives any other requirement
(whether imposed by statute, rule of court, or otherwise) with respect to
personal jurisdiction or service of process and waives any objection to
jurisdiction based on improper venue or improper jurisdiction.


(ii)EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THE PLAN OR THIS AGREEMENT.


(n)    Headings. The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.


(o)    Counterparts. This Agreement may be executed in one or more counterparts
(including via facsimile and electronic image scan (pdf)), each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same instrument and shall become effective when one or more counterparts
have been signed by each of the parties and delivered to the other parties.




[Signature Page to Follow]





5



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the date first written above.

PERFORMANCE SPORTS GROUP LTD.


By:                    




 

____________________________________
[NAME]






